COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00031-CV


Lesley Bell, Individually and on             §   From the 153rd District Court
Behalf of the Estate of Sam Bell
                                             §   of Tarrant County (153-265549-13)

v.                                           §   July 20 2017

Roy Gilfour                                  §   Opinion by Justice Gabriel

                                     JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

         It is further ordered that appellant Lesley Bell, Individually and on Behalf of

the Estate of Sam Bell, shall bear the costs of this appeal, for which let execution

issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                            Justice Lee Gabriel